OPINION — AG — ** JUSTICE OF THE PEACE — SURETY BOND — OFFICERS ** THE PREMIUM ON A SURETY BOND OF A JUSTICE OF THE PEACE OF CITY, REQUIRED BY 39 Ohio St. 10 [39-10] SHOULD, UNDER 19 Ohio St. 154 [19-154] BE PAID FROM AN ITEM OF APPROPRIATING IN THE COUNTY BUDGET FOR " MAINTENANCE " OF " JUSTICE OF PEACE " BUT THAT SAID PREMIUM MAY NOT BE PAID FROM ANY OTHER ITEM OF APPROPRIATION. (SURETY BOND, BUDGET, OFFICIAL BOND, ORDINANCE, COUNTY) CITE: OPINION NO. MARCH 12, 1947 — SASSEEN, 39 Ohio St. 10 [39-10], 68 Ohio St. 289 [68-289] (EXCISE BOARD, BUDGET) (RICHARD M. HUFF)